NUMBER 13-19-00418-CR

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


MICHAEL PATRICK LEE,                                                         Appellant,

                                                 v.

THE STATE OF TEXAS,                                                           Appellee.


                      On appeal from the 28th District Court
                           of Nueces County, Texas.



                            ORDER OF ABATEMENT
              Before Justices Benavides, Hinojosa, and Tijerina
                              Order Per Curiam

       The reporter’s record in these causes was due to be filed on February 3, 2020.

This court sent notice of the untimely record, by letter on February 6, 2020. Additionally,

appellant’s counsel notified the Clerk of Court this case was granted a new trial, but the

trial court record does not reflect that fact.
       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties’ rights. See TEX. R. APP. P. 37.3(a)(1). Accordingly, this

appeal is ABATED and the cause REMANDED to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine whether appellant has abandoned his appeal. If it is

determined that appellant has not abandoned his appeal, the court shall further determine

if appellant’s attorney of record continues to represent appellant and will diligently pursue

this appeal.

       The court shall further determine if the reporter’s record, or any part thereof, has

been lost or destroyed, and shall make appropriate findings under Tex. R. App. P. 34.6(f),

if necessary. Otherwise, the court shall determine what steps are necessary to ensure

the prompt preparation of a reporter's record and shall enter any orders required to avoid

further delay and to preserve the parties’ rights.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order.

       IT IS SO ORDERED.

                                                                       PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
2nd day of March, 2020.




                                              2